Name: Commission Regulation (EEC, ECSC) No 2725/92 of 18 September 1992 concerning the implementation of Council Regulation (EEC) No 2656/92 and Decision 92/470/ECSC concerning certain technical modalities in connection with the application of respectively Regulation (EEC) No 1432/92 and Decision 92/285/ECSC prohibiting trade between the European Economic Community and the European Coal and Steel Community on the one hand, and the Republics of Serbia and Montenegro on the other hand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/18 Official Journal of the European Communities 19. 9 . 92 COMMISSION REGULATION (EEC, ECSC) No 2725/92 of 18 September 1992 concerning the implementation of Council Regulation (EEC) No 2656/92 and Decision 92/470/ECSC concerning certain technical modalities in connection with the application of respectively Regulation (EEC) No 1432/92 and Decision 92/285/ECSC prohibiting trade between the European Economic Community and the European Coal and Steel Community on the one hand, and the Republics of Serbia and Montenegro on the other hand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas it is necessary to lay down rules for cases of theft, loss or destruction of these documents ; Whereas it is necessary to lay down procedures for the treatment of the documents concerned with a view to certifying arrival of the goods covered by the documents ; Whereas, in order to ensure that the system functions properly, the Member States must notify the Commission of certain data relating to the use of the documents concerned ; Whereas this Regulation shall also apply to goods exported temporarily, after inward processing or from a free zone in the Community ; Whereas it is necessary to provide for communication to the competent authorities of the Member States of the names of the bodies authorized to issue licences and for verification of these import licences and certificates of arrival ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committees esta ­ blished by Article 3 of Regulation (EEC) No 2656/92 and of Decision 92/470/ECSC, Having regard to Council Regulation (EEC) No 2656/92 of 8 September 1992 concerning certain technical moda ­ lities in connection with the application of Regulation (EEC) No 1432/92 prohibiting trade between the Euro ­ pean Economic Community and the Republics of Serbia and Montenegro ('), and in particular Article 3 thereof, Having regard to Decision 92/470/ECSC of the Represen ­ tatives of the Governments of the Member States, meeting within the Council of 8 September 1992 concerning certain technical modalities in connection with the appli ­ cation of Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (2), and in parti ­ cular Article 3 thereof, Whereas Council Regulation (EEC) No 1432/92 (3) and Decision 92/285/ECSC (4) have instituted a trade embargo against the Republics of Serbia and Montenegro ; HAS ADOPTED THIS REGULATION : Whereas Regulation (EEC) No 2656/92 and Decision 92/470/ECSC, in order to strengthen the application of this embargo, have instituted a system of dual control on Community exports to the Republic of Bosnia ­ Herzegovina, the Republic of Croatia and the territory of the former Yugoslav Republic of Macedonia ; Article 1 1 . Without prejudice to the exemptions provided for in Article 4 of Regulation (EEC) No 2656/92 and of Deci ­ sion 92/470/ECSC, all commodities and products origina ­ ting in or coming from the Community and exported to the countries or territory referred to in Article 1 of that Regulation and of that Regulation shall be accompanied by a prior export authorization issued by the competent authorities of the Member States, in conformity with the model set out in Annex I to this Regulation . 2. The original of the authorization referred to in para ­ graph 1 shall accompany the goods during their export to the respective country or territory of destination indicated on the authorization. Whereas it is necessary to establish the documents which will be used for issuing the export authorizations and granting the import licences, upon which the system of dual control will be based, as well as the conditions for their use ; (') OJ No L 266, 12. 9 . 1992, p. 27. (2) OJ No L 266, 12. 9 . 1992, p. 29. 0 OJ No L 151 , 3. 6. 1992, p. 4. O OJ No L 151 , 3. 6. 1992, p. 20. 19. 9 . 92 Official Journal of the European Communities No L 276/19 Article 2 1 . The prior export authorization shall be issued only on presentation of a corresponding import licence, in conformity with the model set out in Annex II, issued by the competent authorities of the countries or territory referred to in Article 1 , either at the request of an importer in that country or territory or of an exporter established in the Community. 2. The period of validity of the prior export authoriza ­ tion shall be limited to three months from the date of issue. In duly justified cases the authorization may be extended or renewed once for not more than three further months. Authorizations that have not been used at the expiry of the period of validity shall be returned to the issuing authorities. AP,2AP,2 # (c) # the designtion and full postal address of the issuing authority and validation stamp. The name of the country or territory of destination on the import licence as well as on the stamps which refer to it shall be one of those referred to in Article 1 of Regulation (EEC) No 2656/92. In case of violation of this obligation, the competent authorities of the Member States will not give the prior export authorization set out in Article 2. Article 5 The arrival of the goods in the country or territory of destination shall be certified by the competent authorities in the country or territory concerned by means of the endorsement of the prior export authorization accompa ­ nying the goods, in the special box provided for this purpose on that form, hereafter described as 'the certifi ­ cate of arrival'. The name of the country or territory of arrival shall be one of those referred to in Article 1 of Regulation (EEC) No 2656/92. The original of the prior export authorization, after certifi ­ cation of arrival, shall be returned by the competent authorities, within a period of four weeks of that certifica ­ tion, to the competent authority in the Member State which issued that authorization. Article 6 1 . In the event of theft, loss or destruction of an import licence or a prior export authorization, the importer or the exporter may apply to the issuing authorities for a duplicate to be made out on the basis of the documents in his possession. The duplicate so issued shall bear the endorsement 'duplicate'. 2. The duplicate must bear the date of the original import licence or prior export authorization . Article 7 1 . Member States shall notify the Commission within the first 10 days of each month of the total quantities, using the appropriate CN codes, for which export autho ­ rizations have been issued during the preceding month, specifying in each case the country or territory of destina ­ tion. 2. Furthermore, Member States shall notify the Commission monthly, within 30 days of the end of each month, of the total quantities covered in the returned export authorizations, identified on a monthly basis, indi ­ cating the CN code and using the units and, where appropriate, the supplementary units, used in that code. 3. In urgent cases, and following a duly justified request by the Commission, the Member States shall send the abovementioned export statistics to the Commission by telex. Article 3 The prior export authorization referred to in Article 1 shall contain : (a) the name of the exporter and importer ; (b) a description of the products, including :  their commercial designation and their end use,  a description of the products in accordance with the combined nomenclature (CN) code,  the quantity expressed in the appropriate units,  the value expressed in the currency of the sale contract ; (c) the date and number of the import licence ; (d) the designation and full postal address of the issuing authority and validating stamp ; (e) the period of validity. The name of the country or territory of destination on the export authorization shall be one of those referred to in Article 1 of Regulation (EEC) No 2656/92. Article 4 The import licence referred to in Article 2 shall , as far as possible, contain : (a) the name of the importer and exporter ; (b) a description of the products, including :  their commercial designation and their end use,  a description of the products in accordance with the International Convention on the Harmonized Commodity Description and Coding System (HS),  the quantity expressed in the appropriate units,  the value expressed in the currency of the sale contract ; No L 276/20 Official Journal of the European Communities 19 . 9. 92 Bosnia-Herzegovina = BA, Croatia = HR, Former Yugoslav Republic of Macedonia = XX,  two letters identifying the Member State of exporta ­ tion as 1 ollows : BE = Belgium DK - Denmark DE = Germany EL - Greece ES = Spain FR - France GB = United Kingdom IE Ireland IT - Italy LU - Luxembourg NL = Netherlands PT = Portugal Article 8 For the purpose of subsequent verification, copies of export authorizations, corresponding import licences and certificates of arrival as well as any export documents referring to them shall be kept for a period of at least three years by the Member States' competent authorities. Article 9 The provisions of this Regulation shall also apply to commodities and products temporarily exported to the countries or territory referred to in Article 1 , or exported after inward processing in the Community or exported from a free zone situated in the Community. Article 10 The provisions of this Regulation shall not apply to non ­ commercial consignments and shall apply without preju ­ dice to :  other restrictive provisions in force in the Community with respect to exports to the countries or territory referred to in Article 1 ,  and to the special provisions laid down in respect of consignments sent by parcel or letter post and for goods contained in travellers' personal luggage. Article 11 1 . The prior export authorization and the import licence shall consist of an original and as many copies as necessary. They shall be made out in one of the official languages of the European Community. If they are completed by hand, entries must be in ink and in print ­ script. These documents shall measure 210 x 297 mm. The paper used must be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m2. Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye . Only the top copy, which is the original, shall be printed with the guilloche pattern background. This copy shall be clearly marked as 'original' and the other copies shall be numbered and marked 'copy'. Only the original shall be accepted by the competent authorities in the Member States and in the relevant country or territory of destina ­ tion as being valid for the provisions of export and import in accordance with the provisions of this Regulation, except for cases where a duplicate document has been issued under Article 6. 2. Each document shall bear a standardized serial number, whether or not printed, by which it can be iden ­ tified. 3 . The serial number shall be composed of the follo ­ wing elements :  two letters identifying the importing country or territory as follows :  a five-digit number running consecutively from 00001 to 99999 preceded by a letter in alphabetical order. 4. The Commission shall supply the Member States' authorities with the names and addresses, notified by the competent authorities of the countries or territory referred to in Article 1 , of bodies authorized to issue import licences and to certify the arrival of goods together with specimens of the stamps and the signatures of the persons authorised to sign such licences and certificates used by these authorities. 5 . Subsequent verification of import licences and certi ­ ficates of arrival shall be carried out at random, or whenever the competent authorities have doubts as to the authenticity of the import licence or certificate of arrival or as to the accuracy of the information regarding the products in question. 6. In such cases the competent authorities shall return the certificate of arrival or import licence or a copy thereof to the competent authorities in the country or territory giving, where appropriate, the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to the certificate or licence or its copy. The competent authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate or licence are inaccurate. 7. In exceptional circumstances, where the documents are not available in the form provided for in this Article, they may be replaced by any other form of document containing the same information. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 19 September 1992. 19. 9. 92 Official Journal of the European Communities No L 276/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1992. For the Commission Frans ANDRIESSEN Vice-President class="page"> ANNEX I EUROPEAN COMMUNITY PRIOR EXPORT AUTHORIZATION 1 . EXPORTER (name, full address, country) ORIGINAL 2. No Date Period of validity 3 . IMPORTER (name, full address, country/territory) 4. COUNTRY OF EXPORT 5. COUNTRY OR TERRITORY OF DESTINATION 6. PLACE AND DATE OF SHIPMENT - MEANS OF TRANSPORT 7 . IMPORT LICENCE NUMBER 8. SUPPLEMENTARY DETAILSNOTE : This authorization does not discharge the exporter from fulfilling an\ other conditions applicable in the export of the goods concerned. 10. CN CODE 11 . QUANTITY (') 12 . VALUE (2)9 . MARKS AND NUMBERS  NUMBER AND KIND OF PACKAGES - DESCRIPTION OF GOODS AND THEIR END USE. 13. CERTIFICATION BY THE COMPETENT AUTHORITY OF THE EUROPEAN COMMUNITIES Certified that the exportation of products described above has been authorized . Place and Date Signature 14. COMPETENT AUTHORITY (name, full address, country) Stamp (') Show net weight (kg) and also quantity in the unit prescribed for category where other than net weight. (3) In the currency of the sale contract . 15. CERTIFICATION (') BY THE COMPETENT AUTHORITY OF Certified that the import of products described in the prior export authorization has taken place on Place and Date Signature (Stamp) COMPETENT AUTHORITY (name, full address, country or territory) (') To be returned to the competent authority of the European Communities indicated in box 14. ANNEX II PRIOR IMPORT LICENCEEUROPEAN COMMUNITY 1 . EXPORTER (name, full address, country) ORIGINAL 2. No Date Period of validity 3. IMPORTER (name, full address, country/territory) 4. COUNTRY OF EXPORT 5. COUNTRY OR TERRITORY OF DESTINATION 6. SUPPLEMENTARY DETAILS 7. MARKS AND NUMBERS  NUMBER AND KIND OF PACKAGES  DESCRIPTION OF GOODS AND THEIR END USE 8. HS CODE 9. QUANTITY (') 10. VALUE (2) 11 . CERTIFICATION BY THE COMPETENT AUTHORITY The said goods are subject to official control as regards their importation . The import certificate ceases to be valid unless presented to the competent foreign authorities within three months from the date of issue. Import certificates which have not been used must be returned to the competent authority. Diversion (reexportation) to another country only possible with the authorization of the competent export licensing authority. I , the undersigned , certify that the importation of goods described above is authorized in the territory of destination. Place and Date Signature 12. COMPETENT AUTHORITY (name, full address, country/territory) (Stamp) (') Show net weight (kg) and also quantity in the unit prescribed for category where other than net weight. (') In the currency of the sale contract.